Mr. Justice McKenna
delivered the opinion of the court, after stating the facts as above.
It' will be observed from the allegations of the petition that appellant not only had been convicted of defrauding the Government of certain lands, but that he was charged with.-fraud in regard to the lands which' he relinquished and on account of which he contends a contract arose between him and the Government. This must be regarded *453as an element in the consideration of the case. Appellant was a.convicted wrongdoer in two cases; he was a suspected wrongdoer in the other cases, and from that standpoint the Government dealt with him; and he was a petitioner for a pardon. The pardon was granted, but upon terms. He was to make restitution for his wrongdoing. The defrauded Government was to be made whole. And not by wresting from him a right, either directly or through the coercion of circumstances, but by his voluntary reparation, securing thereby the Government clemency.
Appellant, therefore, was not deprived of his lands in the sense for which he contends, nor evicted from them. He voluntarily relinquished them for a benefit to himself. But he asserts that the relinquishment was upon conditions especially reserving rights which put the United States under indebtedness to him. The contention is anomalous. Convicted of two offenses and under sentence for them, and suspected of others, he asks that not only the punishment may be remitted, but that reimbursement of expenses and outlays be made him. And this he 'bases on the agency which he contends was given the District Attorney and the effect of the laws of Louisiana.
Plainly , the power of the District Attorney was limited by the subject-matter of his agency. He was to secure restitution, not to engage for payments by the United States, amounting to over $15,000 — payments for something which could be of' no' benefit to the United States, which would be mere uncompensated outlay, not reparation received from appellant but indemnity given to him. And it is to be observed thát the restitution was to be “in respect to all lands, land titles or claims to lands.” It is true that the restitution was to be made to the “satisfaction” of the District Attorney, but this did not enlarge his agency to do more than accept, restitution.
As we have seem appellant had been convicted in cer*454tain cases, he had been accused .in others, charged with fraud in the entries here involved, found to have practiced it. This being the- situation, the agency conferred upon the District Attorney comprehended such adjustments as would free the lands from the incumbrances of appellant’s acts. The District Attorney had not the power, as appellant contends, as an individual in like situation. We are not therefore called Upon to consider what rights the laws of Louisiana gave to appellant or whether they could give any, nor whether, if the United States is not bound by the condition in the relinquishments, the latter are void. It is only necessary tó decide that appellant has not established a contract against the United States.

Judgment affirmed.

The Chief Justice took no part in the decision.